DETAILED ACTION
This Non-Final action is responsive to the application filed on 3/5/2020.

In the application Claims 1-20 are pending. Claims 1 and 11 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Priority
Acknowledgement is made to applicant’s claim for priority to U.S. Provisional Application Serial No. 62/814225, filed on 3/5/2019.




Drawings
The Drawings filed on 3/5/2020 have been approved.


Claim Objections
Claims 12-20 are objected to because of the following informalities:  The claims recite a method that depends on the server of Independent claim 1 and is an improper dependent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	     Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. Representative claims 1 is directed to obtaining data from a database, preprocessing the data, segmenting, reducing ambiguity, generating word embedding’s and a context aware vector. Which is processing and generating data that is stored in memory but not used in any way to improve the reports themselves. Furthermore these steps can be performed by a user by analyzing a document via pen and paper to segment, filter words and generate new words representing “context-aware vectors”--this concept is not meaningfully different than those concepts found by the courts to be abstract (See: Collecting data, recognizing certain data within the collected data set and storing the recognized data in memory (Content Extraction)). The additional elements (i.e, the server or processor) when considered both individually and as a combination do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer display and require no more than a generic computer to perform generic computer functions. However Dependent claim 2 describes that the application annotates case reports using the context-aware vectors which is significantly more and would overcome the rejection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) has being anticipated by Mikolov (U.S. 9,037,464, published May. 19, 2015).
Regarding Independent claims 1 and 11, Mikolov discloses A report annotation server, comprising: 
a processor; and a memory containing a report annotation application, where the report annotation application configures the processor to: obtain a plurality of case reports from at least one medical database (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, discloses obtaining case reports has received input data comprising training data); 
preprocess the plurality of case reports (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, discloses preprocessing the input data); 
segment the preprocessed plurality of case reports (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, discloses that the words in the input data are segmented by being tokenized); 
reduce the term ambiguity of the segmented plurality of case reports (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40 & col. 6, lines 1-45, discloses determining a scoring associated with the words thereby reducing it’s ambiguity and reducing expected error);
 generate word embeddings; and generate a context-aware vector based on the word embeddings (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, discloses determining an embedding function along with function parameters to transform the words). 

Regarding Dependent claims 2 and 12, Mikolov discloses wherein the report annotation application further configures the processor to annotate case reports in the plurality of case reports based on the context-aware vectors (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 3 and 13,  Mikolov discloses wherein case reports in the plurality of case reports comprise radiology images (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 4 and 14, Mikolov discloses wherein case reports in the plurality of case reports conform to the AIM file standard (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 5 and 15, Mikolov discloses wherein the report annotation application further directs the processor to segment the preprocessed plurality of case reports based on report section (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 6 and 16, Mikolov discloses wherein to reduce the term ambiguity, the report annotation application further directs the processor to: generate a domain ontology; and identify words in segmented plurality of case reports that map to key-terms in the domain ontology (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 7 and 17, Mikolov discloses wherein the domain ontology is based on a query of the RadLex lexicon (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 8 and 18, Mikolov discloses wherein the query of the RadLex lexicon is merged with a general terminology dictionary (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 9 and 19, Mikolov discloses wherein to generate word embeddings, the report annotation application directs the processor to use a word2vec model (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim). Regarding Dependent claims 10 and 20, Mikolov discloses wherein to generate context aware vectors, the report annotation directs the processor to identify a window of relevant words based on the location of an identified key-term (see abstract & col. 4, lines 25-67 & col. 7, lines 1-40, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
5/7/2021